Citation Nr: 1542607	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-38 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for sciatic neuritis, a residual of a left femur fracture. 

2.  Entitlement to a separate 10 percent disability rating (or evaluation) for left knee strain and degenerative arthritis, status post partial knee replacement (hereinafter "left knee disability"), as a residual of a left femur fracture. 

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee disability.  


REPRESENTATION

The Veteran represented by: The American Legion




ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from September 1954 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York, which in pertinent part denied an increased rating in excess of 10 percent for sciatic neuritis, which is service connected as a residual of a left femur fracture.  The Veteran claimed an increased rating for the service-connected sciatic neuritis disability was received by the RO on April 2, 2012.  

As part of the increased rating claim received by the RO on April 2, 2012, the Veteran also raised a claim for a separate compensable rating for the left knee disability (which is also a residual of the left femur fracture).  In a Statement in Support of Claim form, the Veteran referenced a "left knee disability (previously claimed as a left leg disability)" in conjunction with the claim for increased rating for residuals of left femur fracture.  

The Veteran timely filed a notice of disagreement in July 2013, appealing the "evaluation of disability" for a "left hip condition associated with surgery to correct femur fracture," and asked for a rating of 30 or 40 percent.  A notice of disagreement must be a written communication from a claimant or the representative expressing dissatisfaction with an adjudicative determination of a RO.  The notice of disagreement should be in terms which can be reasonably construed as a desire for review of that determination.  It need not be expressed in any special wording.  38 C.F.R. § 19.118 (2015).  A notice of disagreement must be filed within one year from the date of mailing the notification of the initial review and determination, otherwise, that determination will become final.  38 C.F.R.  	 § 19.129 (2015); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (an effective notice of disagreement need not contain any magic words or phrases).  Therefore the Board finds the July 2013 writing to be an adequate notice of disagreement appealing an increased rating for the residuals of a femur fracture with sciatic neuritis.  

This is also how the July 2013 notice of disagreement was characterized by the RO.  In September 2014, a statement of the case was issued with respect to the issue of an increased disability rating for residuals of left femur fracture, sciatic neuritis.   

Additionally, the Veteran timely filed a substantive appeal (on a VA Form 9) in November 2014, appealing "undeliverable notification" and "no connection between medical condition and service disability."  The Veteran further addressed current left leg symptoms and functional impairment, including pain and difficulty driving, stemming from the in-service surgery to repair the femur fracture.  The Veteran indicated that, while not seeking a 100 percent disability rating, he was entitled to a higher disability rating to compensate him for "everyday situations that [he] now can[not] handle."  The U.S. Court of Appeals for Veterans Claims (Court) has held that there is a "liberal reading requirement" for interpreting the Board's jurisdiction, and the Board cannot ignore an issue simply because a veteran failed to specify it in the substantive appeal.  See Douglas v. Derwinski, 2 Vet. App. 435, 438-40 (1992); see also 38 U.S.C. §7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law").  Based on the contentions expressed in the November 2015 substantive appeal, the Board finds that the Veteran continued to express disagreement with the disability rating assigned for the service-connected left leg disability; therefore, the issue of an increased rating for sciatic neuritis (as a residual of a left femur fracture) is properly in appellate status. 

In a March 2015 rating decision, the RO granted service connection for left hip osteoarthritis due to the in-service femur fracture, and assigned a 10 percent separate rating.  To date the Veteran has not appealed this decision; therefore, entitlement to a higher initial rating for the left hip disability is not before the Board.  

The issues of whether new and material evidence has been received to reopen service connection for a right knee disability and back disability (as secondary to a service-connected left femur fracture) have been raised by the record in an August 2015 informal hearing presentation, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a disability rating in excess of 10 percent for the left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire increased rating period from April 2, 2012, the left leg sciatic neuritis has been manifested by moderate constant pain, severe intermittent pain, severe paresthesia and/or dysesthesia, moderate numbness, and no muscle atrophy or nerve root involvement, more nearly approximating moderately severe incomplete paralysis of the sciatic nerve. 

2.  For the entire increased rating period from April 2, 2012, the left knee disability has been manifested by X-ray findings of arthritis with painful motion and swelling that produces noncompensable limitation of motion. 



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased disability rating of 40 percent, but no higher, for residuals of a left femur fracture, sciatic neuritis have been met for the entire rating period from April 2, 2012.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.123, 4.124a, Diagnostic Code 8620 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate disability rating of 10 percent for the left knee as a residual of the left femur fracture have been met for the entire initial rating period from April 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The duty to notify was satisfied through an August 2012 letter to the Veteran that addressed all three notice elements and was sent prior to the initial AOJ decision in this matter. The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also notified of effective dates for ratings and degrees of disability.  See Dingess, 19 Vet. App. 473.   

The issue of separate disability rating for left knee disability to the degree of 10 percent is being granted by the Board; therefore, to this extent, the issue of rating for left knee disability of 10 percent is not appealable.  The Board has bifurcated the remaining aspect of the separate left knee rating in excess of 10 percent issue, and remanded that remaining issue to the AOJ for initial adjudication.  When the AOJ adjudicates the issue of left knee rating in excess of 10 percent, the Veteran then will have the opportunity to disagree with any rating denial in excess of 10 percent.  Although the separate initial left knee disability ratings were claimed at the same time as the claim for increase for sciatic neuritis, and were found to be a residual of the original femur fracture, as the separate knee rating is the first assignment of compensable rating for left knee disability, it is an issue of initial (separate) rating following the Board grant of 10 percent for left knee disability and implementation of that rating by the AOJ.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Furthermore, under 38 C.F.R. 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records. 	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, and VA examination reports.   

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2015 and July 2015.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted physical examination, and included relevant test results.  

The Veteran was given the opportunity to testify before a Veterans Law Judge, but elected to proceed without a hearing.  See November 2014 substantive appeal.  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of     38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Disability Rating Laws and Regulations 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

Increased Rating for Residuals of Left Femur Fracture with Sciatic Neuritis

The Veteran is in receipt of a rating of 10 percent for the service-connected residuals of left femur fracture with sciatic neuritis under 38 C.F.R. § 4.124a, Diagnostic Code 8620.  Under 38 C.F.R. § 4.123, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, in this case the sciatic nerve, with a maximum rating equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis with sciatic nerve involvement not characterized by organic changes referred to above will be that for moderately severe, incomplete paralysis.  Id.  

Under Diagnostic Code 8620, a veteran is entitled to a rating of 10 percent if there is mild incomplete paralysis of the sciatic nerve, 20 percent if there is moderate incomplete paralysis of the sciatic nerve, 40 percent if there moderately severe incomplete paralysis of the sciatic nerve, and 60 percent if there is incomplete paralysis that is severe with marked muscular atrophy.  Id.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran contends that he is entitled to a rating of 40 percent for the residuals of the left femur fracture.  See July 2013 notice of disagreement, July 2015 written statement from the representative.  In a November 2012 written statement, the Veteran reported soreness, cramping, inability to carry heavy objects, difficulty sitting for extended period of times, and difficulty kneeling associated with the left leg disability.    

June 2012, January 2014, and January 2015 private treatment records note normal deep tendon reflexes (DTR) in the left lower extremity.  In February 2015, the Veteran was afforded a VA examination to help determine the nature and severity of the residuals of the left femur fracture, including evaluation of the peripheral nerves.  At that time, it was confirmed that the Veteran has sciatica due to the in-service femur fracture, with left leg symptoms of moderate constant pain, severe intermittent pain, severe paresthesia and/or dysesthesia, and moderate numbness.  The Veteran did not have muscle atrophy, and the thigh/knee and lower leg/ankle sensory exams were normal.  The examiner assessed moderately severe incomplete paralysis of the sciatic nerve.  

After review of the evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire appeal period from April 2, 2010, the residuals of left femur fracture with sciatic neuritis have been manifested by moderate constant pain, severe intermittent pain, severe paresthesia and/or dysesthesia, and moderate numbness, and more nearly approximates the criteria for a 40 percent disability rating under Diagnostic Code 8620.  38 C.F.R. §§ 4.3, 4.7.  The evidence does not demonstrate that neuritis is characterized by muscle atrophy or sensory disturbances for any period; therefore, a higher rating of 60 percent is not warranted for any period.  See 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620.  

The Board additionally finds that, other than the left knee strain and arthritis status post partial knee replacement discussed below, there are no other residuals of the left femur fracture that are entitled to a separate rating.  

Diagnostic Code 5255 addresses impairment of the femur.  See 38 C.F.R. § 4.71a.   Diagnostic Code 5255 allows for an 80 percent rating for fracture of the shaft or anatomical neck of the femur if there is nonunion with loose motion; a 60 percent rating for fracture of the shaft or anatomical neck without loose motion, with weightbearing preserved with aid of brace, or if there is a fracture of the surgical neck with false joint; a 30 percent rating if there is malunion with marked knee or hip disability; a 20 percent rating if there is malunion with moderate knee or hip  disability; and a 10 percent rating if there is malunion with slight knee or hip disability.  Id.

The Board finds that the evidence does not support a compensable rating based on impairment of the femur.  The February 2015 VA examination report notes the Veteran does not have malunion or nonunion of the femur.  Further, review of the private medical records submitted by the Veteran does not reveal any indication of malunion or nonunion of the femur, and service treatment records indicate that the femur fracture was of the middle third left femur, and not of the surgical neck of the femur.  See STR line of duty determination.  Therefore, a compensable rating under Diagnostic Code 5255 is not warranted.  

As stated above, the Veteran has not appealed the 10 percent separate rating assigned under Diagnostic Code 5010-5251 for osteoarthritis of the left hip, which causes pain and noncompensable limitation of motion; therefore, the question of a higher rating of the left hip is not in appellate status, and not before the Board.  

Separate Rating for a Left Knee Strain and Arthritis

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2015).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

As discussed above, the Veteran is entitled to a 40 percent rating for sciatic neuritis as a residual of the left femur fracture.  The evidence also demonstrates that the Veteran suffers from left knee strain and degenerative arthritis, status post partial knee replacement, as a residual of the left femur fracture.  See July 2015 VA examination report.  As the 40 percent rating assigned above evaluates only impairment of the sciatic nerve and not arthritis of the knee joint, the Board finds that a separate 10 percent (initial) disability rating is warranted for the left knee joint strain and arthritis status post partial knee replacement, under Diagnostic Code 5003.  

38 C.F.R. § 4.71a governs the rating of disabilities of the knee, including degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

 Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
 (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
 (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  Id.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. Id. 

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

After review of the evidence of record, both lay and medical, the Board finds that the criteria for a separate 10 percent rating for the left knee arthritis with painful motion that is manifested to a noncompensable (less than 10 percent) degree have been met under Diagnostic Code 5003.  Throughout the entire rating period on appeal from April 2, 2012, the Veteran's left knee arthritis has been manifested by X-ray findings of arthritis with painful motion and swelling that produces noncompensable limitation of motion as required for a 10 percent rating under Diagnostic Code 5003.   

In November 2006 private treatment notes, radiographs of the left knee revealed moderate narrowing of the medial joint space in the weightbearing position, and degenerative arthritis of the left knee affecting the medial compartment with a tear of the medial meniscus was found.  Additionally, the Veteran presented with painful swelling of the left knee.  At that time, a medial compartment implant for the left knee was planned, which the Veteran underwent in January 2007.  See January 2007 J.R. operative report.  A post-operative diagnosis of degenerative arthritis of the left knee was made.  Id.  

In a November 2011 letter, Dr. J.R. noted, upon physical examination, full extension and flexion to 125 degrees in the left knee.  A December 2013 private treatment record notes left knee extension to 0 degrees and flexion to 125 degrees with no local tenderness.  The treatment record notes that the Veteran denied left knee pain.

In July 2015, a VA examination was provided to assess the nature of the left knee disability.  A diagnosis of arthritis of the left knee was confirmed.  The Veteran reported left knee pain, being unable to kneel on the left knee, and difficulty standing and walking.  Upon physical examination, range of motion testing reflected left knee flexion to 96 degrees and extension to 0 degrees.  Pain was noted during flexion, and the Veteran was able to perform repetitive testing with three repetitions without additional functional loss or range of motion.  The VA examiner opined that pain significantly limits functional ability with repeated use over time, but did not find any additional loss of range of motion.  No ankylosis, recurrent subluxation, or lateral instability of the left knee was noted.  

Based on this evidence, the Board finds that a separate initial rating of 10 percent under Diagnostic Code 5003 is warranted, based on a finding of left knee degenerative arthritis with painful motion and swelling and limitation of motion that does not produce a compensable rating.  A 10 percent rating is the maximum rating provided under Diagnostic Code 5003 for one major joint (left knee).  38 C.F.R. § 4.71a.  (As this decision is not a full grant of benefits sought, a remand is required so the AOJ may readjudicate the remaining question of rating in excess of 10 percent for left knee disability.)

Extraschedular and TDIU Consideration

With respect to a higher rating for the left knee disability, the Board will not address in this decision entitlement to an initial rating in excess of 10 percent or any extraschedular considerations, to include entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for any part of the initial rating period because the Board has bifurcated and remanded the remaining question of entitlement to an initial disability rating for the service-connected residuals of left femur fracture with left knee disability in excess of 10 percent.  

The Board has considered whether referral for an extraschedular rating would have been warranted for the left leg sciatic neuritis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board further finds that for the entire initial rating period the symptomatology and impairment caused by the Veteran's left leg sciatic neuritis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Codes 8520, 8620, and 8720 specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia.  In this case, the Veteran's left leg sciatic neuritis have been manifested by moderately severe incomplete paralysis of the sciatic nerve.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left 

leg sciatic neuritis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating of 40 percent, but no higher, for residuals of a left femur fracture, sciatic neuritis, effective April 2, 2012, is granted.  

A separate rating of 10 percent for left knee impairment, as a residual of a left femur fracture, effective April 2, 2012, is granted.  


REMAND

Initial Left Knee Disability Rating in Excess of 10 Percent

This decision bifurcates the issue of rating left knee disability (which is a residual of a left femur fracture) into two separate issues: (1) a separate 10 percent initial rating for left knee disability for the entire rating period from April 2, 2012 and (2) an initial disability rating for left knee disability in excess of 10 percent for the entire rating period from April 2, 2012.  Such bifurcation of the issue permits the Board to now grant a 10 percent initial disability rating for the arthritis of the left knee because the evidence of record already shows the Veteran is entitled (10 percent for arthritis with painful, noncompensable limitation of motion of one major joint under Diagnostic Code 5003), without delay of this grant of benefits pending any additional development and adjudication of the question of whether a disability rating in excess of 10 percent may be warranted under a different Diagnostic Code (the maximum rating for one major joint under Diagnostic Code 5003 is 10 percent) for any part of the initial rating period (from April 2, 2012).  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  As such, this Board decision will not discuss whether any separate or higher disability ratings under Diagnostic Codes 5055 and 5256 through 5263 are warranted for the left knee disability.  Instead, the Board is remanding the issue for of initial rating in excess of 10 percent the AOJ to initially adjudicate.

The Veteran was afforded a VA examination to evaluate the left knee disability in July 2015.  That VA examination report, which was not considered in AOJ adjudication, will be considered by the AOJ in its initial adjudication of the issue of a disability rating in excess of 10 percent for left knee disability.  

Accordingly, the issue of an initial disability rating in excess of 10 percent for left knee disability is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 	 § 20.900(c).  Expedited handling is requested.)

Adjudicate the issue of initial disability rating in excess of 10 percent for left knee disability for the period from April 2, 2012.  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 





	(CONTINUED ON NEXT PAGE)

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


